DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on January 25, 2021, in which claims 1-12 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on January 25, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more.
At step 1, claims 1, 6 and 9 recite a processing device, processing system and non-transitory computer readable memory comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 6 and 9, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper.
Specifically, the limitations of claim 1 are directed to (1) acquire a plurality of data from first databases, where the data are stored in the first databases in a first period, and identifiers are stored in the first databases in association with the data, where the first databases correspond to servers that perform manipulations on a plurality of records containing the data stored in a second database, and the identifiers indicate order of the manipulations (collecting and manipulating information for evaluation and judgement).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, then it falls within the “mental processes” grouping of abstract ideas. The memory, and processor recited in the claims encompasses a user simply tracking content artifact in 
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “a memory, and processor”. Such a memory, and processor, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “store the data in a third database in order indicated by the identifiers”. However, this limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor  and memory to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

The independent claims 6 and 9 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method and medium of claims 6 and 9 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of device in claim 1. As such, claims 6 and 9 are directed to abstract idea.
Accordingly, claims 1, 6 and 9 are being directed to patent-ineligible subject matter, as well as dependent claims 2-5, 7-8 and 10-11 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "wherein the servers perform the manipulations on one of the records, and the data in the one of the records exist in at least two of the first databases, and the storing of the data in the third database is performed by storing the data in the one of the records on which the manipulation performed last among the manipulations on the one of the records is performed", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.


Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "detect that a fourth database is manipulated in the first period, when detecting that the fourth database is manipulated, identify first identifiers obtained by adding one to latest identifiers in filth databases, where the fifth databases correspond to the servers and store the identifiers", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data.
The claims recite additional element “store the first identifiers as end identifiers indicating an end of the first period in the fifth databases corresponding to the servers corresponding to the first identifiers, and delete the record containing the data associated with the identifier preceding the end identifier from each of the first databases alter the acquiring of the data, wherein the data stored in the first period is the data associated with the identifier preceding 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim 5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “manipulate the fourth database every the first period ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "wherein, the servers perform the manipulations on one of the records, and the data in the one of the records exist in at least tm o of the first databases ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data.


Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
Claim 11 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 11 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein, each of the first databases stores the identifier, the data, a content of the manipulation, and data of the record before the manipulation in association with each other, and the storing of the data in the third database includes identifying the one of the records, based on the data that is acquired, the content of the manipulation, the data before the manipulation, and an allowable slate transition between the manipulations", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, then it falls within the “mental processes” grouping of abstract ideas. The memory, and processor recited in the claims encompasses a user simply tracking content artifact in his/hers mind. The mere nominal recitation of a generic “memory”, “processor” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “a memory, and processor”. Such a memory, and processor, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims recite additional element “store the data alter the manipulation in a corresponding one of second databases in association with an identifier, where the second databases correspond to the servers, where the identifier indicates order of' the manipulation” and “store the first data in a third database in order indicated by the identifier”. However, this 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor  and memory to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein, the servers perform manipulations on one of the records, and the data in the one of the records exist in at least two of the second databases, and the storing of the first data in the third database is performed by storing the data after the manipulation performed last among the manipulations on the one of the records", which 

Claim 8 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein, the first processor is further configured to store the identifier, the data after the manipulation, a content of the manipulation, and data of the record before the manipulation in the corresponding one of the second databases in association with each other, and the second processor is further configured to identify the one of the records, based on the data that is acquired, the content of the manipulation, the data before the manipulation, and an allowable state transition between the manipulations", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hirashima et al., (hereinafter “Hirashima”) US 6,301,589.

a memory (see col.8, lines 45-46, Memory): and
a processor coupled to the memory and configured to (see col.8, lines 45-46, CPU):
acquire a plurality of data from first databases (see col.13, lines 13-18, acquiring only the replication records for specifying untreated entries that are the different from the master data managed by the supplier directory server program, and by performing the replication), where the data are stored in the first databases in a first period, and identifiers are stored in the first databases in association with the data (col.5, lines 12-20, record identifier indicating a replication record corresponding to a modify operation that caused the replication is stored into the replication status file), where the first databases correspond to servers that perform manipulations on a plurality of records containing the data stored in a second database, and the identifiers indicate order of the manipulations (see 19, lines 15-24, the replication log includes order information indicating the order of execution of corresponding operations, the identifying information recording means may employ the order information as the identifying information to be recorded): and
store the data in a third database in order indicated by the identifiers (see col., lines 6, 16-25, perform a specific operation of recording said identifying information, so that said identifying information is recorded into the replica data managed by said second directory server).

As to claim 2, Hirashima discloses the information processing device according to claim 1. wherein the servers perform the manipulations on one of the records, and the data in the one of the records exist in at least two of the first databases, and the storing of the data in the third last session and the replication request issued in the current session are the same).

As to claim 3, Hirashima discloses the information processing device according to claim 2, wherein, each of the first databases stores the identifier, the data, a content of the manipulation and data of the record before the manipulation in association with each other, the processor is further configured to identify the one of the records, based on the data that is acquired, the content of the manipulation, the data before the manipulation, and an allowable state transition between the manipulations (see col.13, lines 16-18, acquiring only the replication records for specifying untreated entries that are the different from the master data managed by the supplier directory server program, and by performing the replication).

As to claim 4, Hirashima discloses the information processing device according to claim 1, wherein the processor is further configured to:
detect that a fourth database is manipulated in the first period, when detecting that the fourth database is manipulated, identify first identifiers obtained by adding one to latest identifiers in filth databases, where the fifth databases correspond to the servers and store the identifiers (see col.16, lines 36-43, detects an update in the replication log file within the waiting time, it reads out the host name, port number, bind method, bind DN and password from the 
store the first identifiers as end identifiers indicating an end of the first period in the fifth databases corresponding to the servers corresponding to the first identifiers (see col.9, lines 53-67, stores a replication record identifier for specifying the entry in the replica data changed by replication for the last time), and
delete the record containing the data associated with the identifier preceding the end identifier from each of the first databases alter the acquiring of the data, wherein the data stored in the first period is the data associated with the identifier preceding the end identifier (see col.15, lines 1-5, each replication record, the replication log file stores the above-described time stamp and record number, a modify operation object DN, a modify operation type, change contents, a new RDN as RDN after change, attribute value deletion instruction flag)

As to claim 5, Hirashima discloses the information processing device according to chum 4, the processor is configured to manipulate the fourth database every the first period (see 4, lines 55-64, recognize difference of the master data managed by the first directory server with the replica data managed by the second directory server).

As to claims 6-8, claims 6-8 are system for performing the device of claims 1-5. They are rejected under the same rationale.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210064590 (lexicographical order on the node identifier of the update is used to arbitrate the concurrent updates. This results in the final sentence: "The quick, brown fox jumps over the lazy dog." ([0073]).

US 10909143 (maintained in a distributed store that appears to the user/client/application as a single consistent ordered log of write operations to various user pages of a database. Each write operation may be encoded in a User Log Record (ULR), which represents a logical, ordered mutation to the contents of a single user page within the volume).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 7, 2022